First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 23-32 drawn to a formulation in the reply filed on December 15, 2020 is acknowledged.

Claims 14-22 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 15, 2020.

Specification
The use of the term VACUTAINER™, etc. which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are indefinite for the following reasons:
Instant claim 23 lacks a period at the end; and
The claim recite the limitation “at least between."  The term “at least” delineates only numerical values more than the recited value where the term “between” is within the recited value.  Because of the conflict of terms, it is unclear which term is limiting. See also MPEP 2173.05(b) (citing Amgen v. Chugai, 18 USPQ2d 1016 (Fed. Cir. 1991), in which the phrase “at least about” was held indefinite). 
For these reasons, the skilled artisan would be unable to determine the metes and bound of the claimed invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The instant claim is drawn to a formulation according to claim 23 “wherein the mammal is selected from the group consisting of bovines, swine, goats, sheep and horses”.  However, the definition of the mammal does not limit the scope of formulation.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over Colman et al. (WO 2017/105512 cited by applicant on IDS submitted 5/30/2019).
Colman et al. teaches hormone formulation for controlling the reproductive cycle of a female mammal comprising combining
one or more hormones, such as, progesterone or analogs thereof, including medroxyprogesterone, megestrol acetate, etc. as recited by instant claim 24;
one or more pharmaceutically acceptable organic solvents, such as, ethanol, benzyl alcohol, benzyl benzoate, PEG400, etc. as recited by instant claim 26; 
pharmaceutically acceptable oily carrier, such as, sunflower oil, castor oil, soybean oil, corn oil, sesame oil as recited by instant claim 27; 
one or more pharmaceutically acceptable fatty acid, such as, stearic acid (which is a known excipient); 
one or more pharmaceutically acceptable structure forming agents, such as, cellulose or its derivatives (i.e., carbohydrate), including sodium starch glycolate (an esterified carbohydrate) as recited by instant claim 23; 
one or more pharmaceutically acceptable surfactant, such as, ethoxylated castor oil; 
one or more pharmaceutically acceptable gel forming agent, such as, sucrose acetate isobutyrate as recited by instant claim 25 and poloxamer, including poloxamer 188 as recited by instant claim 29 and 
water (a known excipient).
The reference also teaches the formulation may also contain other hormones including estradiol as recited by instant claim 28; may be suitable for use as injectable as recited by instant claim 32 (see the entire article, especially Abstract; page 6, lines 14-18; page 9, line 12 – page 11, line 21; page 12, lines 7-20; page 15, lines 6-30; Example 1, Formulations 1-5; claims).

The instant claims differ from the reference by reciting
a formulation not exemplified, i.e., a formulation comprising an esterified carbohydrate;
wherein when the formulation is injected it forms porous microspheres that remain at the injection site and release the hormone in a controlled manner and where the formulation is a single phase clear liquid prior to being injected;
specific amounts of specific ingredients encompassed by the claim 23 (see instant claim 30); and
the addition of between 0.040 and 0.025% m/m of estradiol (see instant claim 31).

Unlike the instant invention, Colman in formulae 1-5 exemplified formulations comprising “hydroxyethyl cellulose”.  However, 
the reference teaches the use of “cellulose or its derivatives” and sets forth an ester thereof, i.e., sodium starch glycolate (see page 10, lines 21-30).  Ester derivatives of cellulose such as cellulose acetate butyrate as recited by instant claim 25 are known in the art (see for example, US 4,976,967, col. 11, lines 35-68; US 6,517,866, paragraph bridging pages 40/41) and
the reference teaches various amounts of the different ingredients of the formulation, see for example, page 13, line 13 – page 14, line 21; Example 1, formulations 1-5).
Therefore, the skilled artisan in the art at the time of the present invention would have the reasonable expectation that modification of any of the formulations exemplified by the reference by utilizing an esterified carbohydrate such as an esterified cellulose and varying the amounts of the various ingredients, including the amount of estradiol added, would result in a formulation for controlling the reproductive cycle as taught by the reference.  
Additionally, as recognized by MPEP § 2144.05, 
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

	Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention to optimize the compositions disclosed by Colman et al. with a reasonable expectation of success, because “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

The recitation of the phrase “wherein when the formulation is injected it forms porous microspheres that remain at the injection site and release the hormone in a controlled manner and where the formulation is a single phase clear liquid prior to being injected” is noted.  

II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
As discussed above, the combination as instantly claimed is encompassed by the teaching of Colman et al.  Therefore, the claimed invention is rendered prima facie obvious.

Other Matters
It is suggested (i) in claim 23, the phrase “a single phase clear liquid prior being injected” be rewritten to read “a single phase clear liquid prior to being injected”; and (ii) in claim 25, “wherein” be inserted after “claim 23,”.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA P BADIO/Primary Examiner, Art Unit 1628